Order entered November 15, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00197-CV

                            MEI INVESTMENTS, L.P., Appellant

                                               V.

                           DALLAS COUNTY, ET AL., Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. TX-15-02015

                                           ORDER
       On the Court’s own motion, we REMOVE this appeal from submission on December 4,

2018. The appeal will be resubmitted in the first quarter of 2019.


                                                      /s/   DAVID EVANS
                                                            PRESIDING JUSTICE